DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 10-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-14 of prior U.S. Patent No. 10,806,076. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-17 of U.S. Patent No. 10,806,076. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a high efficiency blade and lawn mower having a mounting portion, a cutting blade leading edge and a cleaning blade vertically offset from the cutting blade.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, III et al. (5,363,635) (“White”).

Regarding claim 1, White teaches a high-efficiency blade (8) for a lawn maintenance tool comprising: a central axis (9); a mounting portion located on the central axis; a cutting blade, wherein the cutting blade comprises: at least one segment; a cutting blade sharpened leading edge (24), wherein the cutting blade sharpened leading edge is generally parallel to a driven surface and the cutting blade sharpened leading edge is configured to cut clippings from vegetation; and a cleaning blade (40), wherein the cleaning blade is vertically offset from the cutting blade and is configured to mulch the associated clippings from vegetation and reduce an associated accumulation of clippings on an underside of an associated mower deck.  

Regarding claim 2, White teaches the cutting blade and the cleaning blade are separate arms that extend from the mounting portion.  

Regarding claim 5, White teaches the cleaning blade is configured to be maintained at a relatively close distance from the underside of the associated mower deck.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, III et al. (5,363,635) (“White”) in view of Britton (5,669,213).

Regarding claim 3, White teaches the invention as described above but fails to teach the cleaning blade further comprises a cleaning blade sharpened leading edge.  Britton teaches a cleaning blade (38) comprises a cleaning blade sharpened leading edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the leading edge of the cleaning blade of White sharpened as taught by Britton as it is known to use a known technique to improve similar devices in the same way.

.  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, III et al. (5,363,635) (“White”) in view of Zimmer (5,109,656)

Regarding claim 6, White teaches the invention as described above but fails to teach three cutting blades and three cleaning blades.  Zimmer teaches a cutting mechanism having three cutting blades (50) and three cleaning blades (51) in alternating positions around the mounting portion (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple blades in alternating fashion as taught by Zimmer in the mower of White as it is obvious to use a known technique to improve similar devices in the same way. 
  
Regarding claim 7, White teaches four cleaning blades but fails to teach four cutting blades.  Zimmer teaches multiple sets of blades (50, 51) in alternating positions around the mounting portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include four cutting blades on the device of White, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple blades in alternating fashion as . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, III et al. (5,363,635) (“White”) in view of Eavenson, SR. et al. (2013/0327007) (“Eavenson”).

Regarding claim 8, White teaches the invention as described above but fails to teach a leaf spring.  Eavenson teaches a high-efficiency blade wherein the mounting portion (30) defines a drive aperture and the high-efficiency blade is attached to the lawn maintenance tool with a leaf spring (14), the leaf spring including drive knobs (44) configured to cooperate with the drive aperture to provide rotational power to the high-efficiency blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a leaf spring mounting as taught by Eavenson in the mounting of White as it is obvious to use a known technique to improve similar devices in the same way.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, III et al. (5,363,635) (“White”) in view of Zimmer (5,109,656) and Rouse et al. (5,199,251) (“Rouse”).

Regarding claim 9, White teaches the invention as described above but fails to teach three arm sections.  Zimmer teaches a cutting mechanism having three cutting blades .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, III et al. (5,363,635) (“White”) in view of Whatley (4,901,508)

Regarding claim 17, White teaches a high-efficiency lawn maintenance tool comprising: a frame; a deck (4), wherein the deck is attached to the frame and the deck defines a downward facing space (6); a high-efficiency blade located within the downward facing space, the high- efficiency blade comprising; a central axis (9); a mounting portion located on the central axis of the high-efficiency blade; a cutting blade (8), wherein the cutting blade comprises: at least one segment; a cutting blade sharpened leading edge, wherein the cutting blade sharpened leading edge is configured to cut clippings from vegetation; and a cleaning blade (40), wherein the cleaning blade is vertically offset from the cutting blade, a power source, wherein the power source is attached to one of 

Regarding claim 18, White as modified by Whatley teaches the central axis is tilted rearward such that a forward part of the high-efficiency blade is higher than a rearward part of the high-efficiency blade.  

Regarding claim 19, White as modified by Whatley teaches the central axis is tilted forward such that a forward part of the high-efficiency blade is lower than a rearward part of the high-efficiency blade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bednar (5,890,354) teaches a mower blade having a cutting blade and a cleaning blade vertically offset from the cutting blade.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 10, 2022